Citation Nr: 1214178	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision in which the RO denied service connection for hepatitis C.  In June 2004, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005.  

In June 2007, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

Thereafter, in May 2009, the Board again remanded the claim on appeal to the RO, via the AMC.  After completing additional development, the AMC continued to deny the claim (as reflected in March 2010 and April 2010 SSOCs), and returned the matter to the Board.  

In a September 2010 decision, the Board denied service connection for hepatitis C.  The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a memorandum decision, vacating the Board's September 2010 decision as to the denial of service connection for hepatitis C, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.



REMAND

In light of points raised the Court's memorandum decision, and review of the claims file, the Board finds that further RO action in connection with the claim on appeal is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2009 Remand, the Board instructed the RO to return the Veteran's claims file to the examiner who conducted the June 2008 VA examination for clarification of the provided opinion, "including for an opinion as to the significance, if any, of the negative hepatitis surface antigen findings during VA hospitalization from July to September 1985 and clarification of the previously provided etiology opinion with consideration of all verified risk events during active service."  

The record reflects that the June 2008 VA examiner provided an addendum opinion in July 2009.  However, such opinion fails to address the significance of the negative hepatitis surface antigen findings, as requested.  Under these circumstances, the Board has no alternative but to, again, remand the matter of service connection for hepatitis C, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.  

The Board further finds that a medical opinion reflecting consideration of all possible risk factors for hepatitis is needed.  The Board observes that the evidence of record suggests multiple pre-service, in-service, and post-service risk factors.  Firstly, post-service treatment and examination records show a reported history of intravenous (IV) heroin, IV cocaine, and intranasal cocaine use from approximately 1970 until 1988, with a drug-free period from 1986 to 1988.  Also of record is evidence that the Veteran participated in high risk sexual activities before, during, and after service.  In this regard, in addition to the Veteran's own lay statements regarding his sexual activities, the report of his enlistment examination notes a history of treatment for venereal disease and service treatment records document an incident of gonorrhea.  The Veteran also has identified two additional in-service risk factors for hepatitis C-Vacu-jet immunizations and extensive dental work.  

A review of the opinions provided by the June 2008 VA examiner reflect that consideration has been given to in-service intranasal cocaine use, Vacu-jet immunizations, dental procedures, and high risk sexual activity, as well as post-service IV drug use and high risk sexual activity.  However, no etiological opinion of record reflects consideration of all of the risk factors identified above.  As the Board notes that service connection may not be established for disability deemed to be the result of abuse of alcohol or drugs (see 38 C.F.R. § 3.301 (2011)), the etiology opinion sought should specifically address the likelihood that the Veteran's hepatitis C is related to his in-service sexual activities, Vacu-jet immunizations, and/or dental procedures.  

Hence, the RO should forward the claims file to the physician who provided the June 2008 and July 2009 medical opinions for an addendum opinion with a complete, clearly-stated rationale.  In opining whether it is at least as likely as not that the Veteran's current hepatitis C is etiologically related to his in-service sexual activities, Vacu-jet immunizations, and/or dental procedures, the physician should consider all of the risk factors discussed above and should discuss the significance, if any, of the negative hepatitis surface antigen findings during VA hospitalization from July to September 1985.  The RO should only arrange for further examination of the Veteran if the June 2008 examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to seeking the requested opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Regarding VA records, the claims file currently includes outpatient treatment records from the VA Boston Healthcare System (HCS) dated through May 2008; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the VA Boston HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the VA Boston HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who provided the June 2008 and July 2009 medical opinions, for an addendum opinion.  

With respect to the Veteran's diagnosed hepatitis C, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current hepatitis C is etiologically related to the Veteran's in-service sexual activities, Vacu-jet immunizations, and/or dental procedures.  

In rendering this opinion, the physician should discuss the significance, if any, of the negative hepatitis surface antigen findings during VA hospitalization from July to September 1985.  Additionally, the reviewing physician should consider all possible risk factors shown by evidence of record, including: a reported history of IV heroin, IV cocaine, and intranasal cocaine use from approximately 1970 until 1988, with a drug-free period from 1986 to 1988; participation in high risk sexual activities before, during, and after service; Vacu-jet immunizations during service; and extensive dental work during service.  Also, while the reviewing physician should consider in-service IV and intranasal drug use in rendering the opinion, such risk factor(s) should not be included in the requested opinion, as service connection may not be established for disability resulting from abuse of alcohol or drugs.  

If the June 2008 physician is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


